           Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X Case No. 20-cv-10512
MAHAENY DOUGLAS,

                                            Plaintiff,                       COMPLAINT

                          -against-
                                                                             PLAINTIFF DEMANDS
LUTHERAN SOCIAL SERVICES OF METROPOLITAN                                     A TRIAL BY JURY
NEW YORK, INC. d/b/a LUTHERAN SOCIAL SERVICES
OF NEW YORK, INC.

                                             Defendants.
-------------------------------------------------------------------------X

        Plaintiff, MAHAENY DOUGLAS, by his attorneys, SEKENDIZ LAW FIRM P.C., upon

information and belief, complains as follows:

                                         NATURE OF THE CASE

1.   Plaintiff brings this action charging that Defendants violated, the Fair Labor Standards Act

     of 1938, as amended (29 U.S.C. §201 et seq.), hereinafter “FSLA” or “the Act”, to recover

     unpaid      overtime wages, and an additional amount as liquidated damages, reasonable

     attorneys’ fees and costs, and to remedy violations of state common law based upon the

     pendent jurisdiction of this Court pursuant to Gibb, 38 U.S. 715 (1966), and 28 U.S.C.

     §1367; N.Y. Lab. Law§ 2 and 651; N.Y. Lab. Law§ 190 et seq; NYLL §195(1) and NYLL

     195(3)

                                      JURISDICTION AND VENUE

2.   Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3), 29 U.S.C. § 626(c), and

     28 U.S.C. §§ 1331 and 1343.

3.   The Court has supplemental jurisdiction over the claims of Plaintiff brought under state law

     pursuant to 28 U.S.C. § 1367.
            Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 2 of 11




4.   Jurisdiction of this action is also conferred upon the court by § 16(b) of the FLSA (29

     U.S.C. §216 (b)). The Court also has jurisdiction pursuant to 42 U.S.C. §12101 et. Seq.; 29

     U.S.C. §2617; 28 U.S.C. §1331, §1343 and pendent jurisdiction thereto.

5.   Jurisdiction is also conferred upon this Court by 28 U.S.C. Sect. 1331; and 28 U.S.C. Sect.

     1343. 29 U.S.C. § 216 (b) ("FLSA"), 28 U.S.C. § 1337 (interstate commerce).

     Supplemental jurisdiction over Plaintiffs' state law claims is conferred by 28 U.S.C. § 1367

     (a).

6.   This action involves questions of federal law. 28 U.S.C. § 1331

7.   Venue is proper in this district based upon Defendants’ principal place of business within

     the Southern District of New York. 28 U.S.C. §1391(b).



                                           PARTIES



8.   Plaintiff MAHAENY DOUGLAS (“PLAINTIFF”) is a resident of the County of Kings and

     State of New York.

9.   Defendant LUTHERAN SOCIAL SERVICES OF METROPOLITAN NEW YORK, INC.

     d/b/a LUTHERAN SOCIAL SERVICES OF NEW YORK, INC. (“LUTHERAN”) is a

     domestic not for profit business corporation duly existing pursuant to, and by virtue of, the

     laws of the State of New York, with its principal place of business located at 475 Riverside

     Drive, STE. 1244, New York, New York, 10115-0046




                                                2
         Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 3 of 11




                                          MATERIAL FACTS

10. In or around July 2016, Plaintiff was hired by defendant as a “Nurse Coordinator” with an

     annual salary of $55,000.00.

11. In or around late September of 2016, Plaintiff’s salary was increased to $56,375.08

12. Plaintiff was expected to work thirty five (35) hours a week.

13. In or around November of 2019 Plaintiff’s job title was changed from “Nurse Coordinator” to

     “Senior Nurse Coordinator” and her salary was increased to $61,000.00 a year.

14. From July of 2016 up until February of 2019, defendants did not compensate Plaintiff for the

     overtime hours she worked.

15. From February of 2019 until present, defendant changed its policy and compensated Plaintiff

     for the overtime hours she worked.

16. Plaintiff worked approximately 50 hours a week for the year 2016.

17. Plaintiff worked approximately 45 hours a week for the year 2017

18. Plaintiff worked approximately 50 hours a week for the year 2018.

19. Plaintiff worked approximately 50 hours a week for the year 2019

20. Plaintiff worked approximately 50 hours a week for the year 2020.

21. From early 2018 until present, Plaintiff worked approximately five (5) extra hours per week

     from home. Defendant never compensated Plaintiff for the hours she worked from home.

22. Plaintiff believes that from July 2016 up until present time, Plaintiff’s time sheets do not

     accurately represent the actual hours she worked. As a result, Plaintiff was not properly

     compensated for the total overtime hours she worked.

23. Plaintiff’s job responsibilities included checking vital signs, doing blood draw, administering




                                                 3
          Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 4 of 11




     vaccines, monitoring, medical and mental health care of the patients, filing reports and making

     referrals.

24. Plaintiff did not supervise any employees,

25. Plaintiff did not authority to hire or fire any employees,

26. Plaintiff did not have any authority to discipline any employees,

27. Plaintiff did not have any authority to demote or promote any employees.

28. Plaintiff did not customarily and regularly exercise any discretionary powers.

29. Plaintiff is not an exempt employee under FLSA and New York Labor Laws.

30. As a nurse coordinator, Plaintiff followed strict instructions and a work-review system.

31. Plaintiff is not a Registered Nurse.

32. As a nurse coordinator, Plaintiff was required to follow company and regulatory policy with no

     use of independent judgment.

33. In or around July of 2020, Plaintiff incurred out of pocket expenses by ordering N90 masks,

     N95 MASK, hand sanitizers, timecards as required by her supervisor spending a total of

     $399.64. Despite Plaintiff’s numerous request she was not reimbursed for the merchandize she

     bought.

34. Plaintiff now bring this action to recover damages, including but not limited to, overtime

     premiums, liquidated damages, interest, attorneys' fees and costs pursuant to the Fair Labor

     Standards Act of 1938, 29 U.S.C. §§ 201 et seq. ("FLSA"), 29 U.S.C. §207 NYCRR Labor

     Section 138 et seq. Title 12 NYCRR 142-2.2. N.Y. Lab. Law§ 190 et seq. N.Y. Lab. Law§

     663. NYLL §195(1)

35. Defendant “LUTHERAN” willfully violated Fair Labor Standards Act of 1938, as amended

     (29 U.S.C. §201 et seq.),




                                                   4
          Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 5 of 11




36. As a result of the above Plaintiff has been damaged in an amount in excess of the jurisdiction

     of all lower courts.

37. As Defendant “LUTHERAN’s” conduct has been willful, outrageous, done with full

     knowledge of the law, and malicious, Plaintiff also demands punitive damages against

     Defendants.

38. Defendant ‘LUTHERAN” never paid Plaintiff for any overtime hours worked between July

     2016 and February of 2019.

39. Defendant “LUTHERAN” violated the FLSA by not paying Plaintiff for overtime work as

     required by the Act.

40. Defendant “LUTHERAN” violated the laws of the State of New York by not paying Plaintiff

     for overtime work as required by the laws of the State of New York.

41. Defendant through its payroll department admitted that Plaintiff is a non-exempt employee.



                           AS A FIRST CAUSE OF ACTION
               FOR VIOLATIONS UNDER THE FAIR LABOR STANDARDS ACT


42. Plaintiff repeat and reallege each and every allegation made in the above paragraphs of this

     complaint as if same were set forth herein fully at length.

43. Defendant willfully employed Plaintiff in the afore-mentioned enterprise for work weeks

     longer than 40 hours and failed to compensate Plaintiff for her employment in excess of forty

     (40) hours per week at a rate of at least one and one-half times the rate at which she was

     employed.

44. Defendant’s failure to pay Plaintiff overtime pay in accordance with the Act, was a direct

     violation of the Act, specifically 29 U.S.C. §207.




                                                  5
          Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 6 of 11




45. As a result of the underpayment of wages alleged in this Complaint, Plaintiff has been

     damaged in at least an amount equal to such underpayment of wages, and Defendants are

     therefore indebted to Plaintiff for back wages.

   46. Defendant” LUTHERAN” willfully violated the Act.



                        AS A SECOND CAUSE OF ACTION
      VIOLATION OF NEW YORK WAGE AND HOUR LAW and VIOLATION OF Title
                    12 NYCRR Section 142-2.2, OVERTIME RATE

47. Plaintiff repeat and reallege each and every allegation made in the above paragraphs of this

     complaint as if same were set forth herein fully at length.

48. Plaintiff was an employee of Defendant within the meaning of New York Wage Regulations,

     Specifically NYCRR Labor Section 138 et seq.

49. Defendants failed to pay Plaintiff a premium for hours worked in excess of 40 hours per week.

50. Defendants violated Plaintiff’s rights to overtime pay under Title 12 NYCRR 142-2.2.

51. Defendants also failed to pay Plaintiff a premium/additional amount for hours worked more

     than 10 hours per day.

52. Under New York State law, an employee is entitled to an extra hour's wages for any day when

     the employee's "spread of hours" exceeds 10 hours (12 NYCRR § 142-2.4).

53. Defendants also violated New York’s Labor law including but not limited to Labor Law 12

     NYCRR § 142-2; §§ 198, 162, 663 et seq.

54. On account of such violations, Defendant LUTHERAN is liable to Plaintiff for actual, statutory

     and liquidated damages.

          AS A THIRD CAUSE OF ACTION FOR VIOLATION OF THE OVERTIME
                 PROVISIONS OF THE NEW YORK STATE LABOR LAW

55. Plaintiff repeats and reallege all paragraphs above as though fully set forth herein.



                                                  6
          Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 7 of 11




56. Defendants willfully failed to pay Plaintiff overtime compensation at rates of one and one-half

     times the regular rate of pay for each hour worked in excess of forty hours in a workweek, in

     violation of N.Y. Lab. Law§ 190 et seq. and regulations of the New York State Department of

     Labor.

57. Defendant LUTHERAN failed to pay Plaintiff in a timely fashion, as required by Article 6 of

     the New York Labor Law.

58. Defendant LUTHERAN’s failure to pay Plaintiffs overtime compensation was willful within

     the meaning of N.Y. Lab. Law§ 663.

     AS A FOURTH VIOLATION OF SPREAD OF HOURS UNDER NEW YORK LAW.

59. Plaintiff repeats and reallege all paragraphs above as though fully set forth herein.

60. Defendant LUTHERAN failed to pay Plaintiff his earned Spread of Hours.

61. New York's spread of hours law provides that hourly, nonexempt employees whose workday

     begins and ends more than 10 hours apart are owed an extra hour of pay, known as a Spread of

     Hour rate as follows: § 142-2.4 Additional rate for split shift and spread of hours. An employee

     shall receive one hour's pay at the basic minimum hourly wage rate, in addition to the

     minimum wage required in this Part for any day in which: (a) the spread of hours exceeds 10

     hours; or (b) there is a split shift; or (c) both situations occur.”

62. Defendant LUTHERAN’s failure to pay Plaintiff his spread of hours was willful.

63. Defendant LUTHERAN violated the section § 142-2.4.

        AS A FIFTH CAUSE OF ACTION UNDER NEW YORK LABOR LAW §198-C &
                                     §193

64. Plaintiff repeats and reallege all paragraphs above as though fully set forth herein.

65. Defendant LUTHERAN failed to reimburse Plaintiff

66. New York Labor Law §198-C partially provides as follows: “The term “benefits or wage



                                                     7
         Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 8 of 11




    supplements” includes, but is not limited to, reimbursement for expenses; health, welfare and

    retirement benefits; and vacation, separation or holiday pay……”

67. Defendant LUTHERAN violated the section §198-C.

        AS A SIXTH CAUSE OF ACTION FOR VIOLATIONS OF MINIMUM WAGE
               PROVISIONS UNDER THE FAIR LABOR STANDARDS ACT


  68. Plaintiff repeats and reallege all paragraphs above as though fully set forth herein.

  69. At all relevant times, Defendant were Plaintiff’s employer within the meaning of the Fair

      Labor Standards Act, 29 U.S.C. § 203 (d).

  70. At all relevant times, Defendant was engaged in commerce or in an industry or activity

      affecting commerce.

  71. Defendant constitute an enterprise within the meaning of the Fair Labor Standards Act, 29

      U.S.C. § 203 (r).

  72. Defendant intentionally failed to pay Plaintiff at the applicable minimum hourly rate, in

      violation of 29 U.S.C. § 206 (a).

  73. Defendant’s failure to pay Plaintiffs at the applicable minimum hourly rate was willful within

      the meaning of29 U.S.C. § 255 (a).

  74. Plaintiff has been damaged in an amount to be determined at trial.

  75. More specifically, starting from early 2018 until present, Plaintiff worked approximately five

      (5) extra hours per week from home. Defendant never compensated Plaintiff for the hours

      she worked from home.




                                                  8
         Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 9 of 11




      AS A SEVENTH CAUSE OF ACTION CAUSE OF ACTION FOR VIOLATION OF
                      NEW YORK MINIMUM WAGE ACT


  76. Plaintiff repeats and reallege all paragraphs above as though fully set forth herein.

  77. At all relevant times, Defendant was Plaintiff’s employers within the meaning of the N.Y.

      Lab. Law§§ 2 and 651.

  78. Defendant willfully failed to pay Plaintiff at the applicable minimum hourly rate, in violation

      of the New York Minimum Wage Act and regulations.

  79. Defendant failed to pay Plaintiff in a timely fashion, as required by Article 6 of the New

      York Labor Law.

  80. Defendant’s failure to pay Plaintiff’s minimum wage was willful within the meaning of N.Y.

      Lab. Law§ 663.

  81. More specifically, starting from early 2018 until present, Plaintiff worked approximately five

      (5) extra hours per week from home. Defendant never compensated Plaintiff for the hours

      she worked from home.

  82. Plaintiff has been damaged in an amount to be determined at trial.



                                           JURY DEMAND

  83. Plaintiff demands a trial by jury.



       WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A. Declaring that the Defendant “LUTHERAN” “engaged in unlawful employment practices

   prohibited by the, FLSA, NYCRR, and NYLL failing to pay Plaintiff’s due overtime and

   minimum wages, spread of hours;




                                                  9
        Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 10 of 11




B. Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

   action;

C. Declaring that Defendant LUTHERAN’s violations of the provisions of the FLSA were

   willful as to Plaintiff.

D. Awarding Plaintiff damages for the amount of unpaid overtime wages, unpaid minimum

   wages spread of hours, and damages for any improper deductions or credits taken against

   wages under the FLSA as applicable;

E. Awarding Plaintiff and the FLSA liquidated damages in an amount equal to 100% of his

   damages for the amount of unpaid overtime wages, and damages for any improper

   deductions or credits taken against wages under the FLSA as applicable pursuant to 29

   U.S.C. § 216(b);

F. Declaring that Defendant “LUTHERAN” violated the overtime wage provisions and rules

   and orders promulgated under, the NYLL as to Plaintiff;

G. Declaring that Defendant LUTHERAN have violated the Spread of Hours Wage Order of

   the New York Commission of Labor as to Plaintiff;

H. Declaring that Defendant LUTHERAN violations of the New York Labor Law and Spread

   of Hours Wage Order were willful as to Plaintiff;

I. Awarding Plaintiff damages for the amount of unpaid overtime wages, damages for any

   improper deductions or credits taken against wages, as well as awarding spread of hours pay

   under the NYLL as applicable;

J. Awarding Plaintiff liquidated damages in an amount equal to one hundred percent (100%) of

   the total amount of spread of hours pay, and overtime compensation shown to be owed

   pursuant to NYLL § 663 as applicable;




                                              10
         Case 1:20-cv-10512-LGS Document 1 Filed 12/11/20 Page 11 of 11




K. Awarding Plaintiff pre-judgment and post- judgment interest as applicable;

L. Awarding Plaintiff, the expenses incurred in this action, including costs and attorney's fees;

M. Providing that if any amounts remain unpaid upon the expiration of ninety days following

   issuance of judgment, or ninety days after expiration of the time to appeal and no appeal is

   then pending, whichever is later, the total amount of judgment shall automatically increase

   by fifteen percent, as required by NYLL § 198(4); and

N. All such other and further relief as the Court deems just and proper.

O. Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

   proper to remedy the Defendant LUTHERAN’s unlawful employment practices.




Dated: New York, New York
       December 11, 2020


                                                             SEKENDIZ LAW FIRM P.C.,
                                                             ATTORNEYS AT LAW

                                                     By:     ___s/Ismail S. Sekendiz/____
                                                             Ismail S. Sekendiz, Esq. (IS-0509)
                                                             Attorneys for Plaintiff
                                                             45 Broadway Suite: 1420
                                                             New York, New York 10006
                                                             (212) 380-8087
                                                             Email: isinan@hotmail.com




                                                11
